The Chancellor
considered that a writ of ne exeat should be granted. The affidavit of the threats by dedefendant to leave the State was made directly, and not upon information and belief only: and it was, therefore, within the rule of the decisions. Roddam vs. Hetherington, 5 Ves. Jr. 91 n: Oldham vs. Oldham, 7 Ves. Jr. 410 : Etches vs. Lance, 7 Ves. Jr. 417 : Hannay vs. McEntire, 11 Ves. Jr. 54 : Jones vs. Alephsin 16 Ves. Jr. 470. With respect to the indebtedness, as the claim of the complainant rested in account, and was peculiarly within the defendant’s own knowledge, the Chancellor considered it sufficient that the deponents had sworn to their belief that the defendant was indebted in a sum certain, viz : $3000. Rico vs. Gaultier, 3 Atk. 501 : Russell vs. Ashby, 5 Ves. Jr. 96.
It was ordered, that a writ of ne exeat issue, and that the defendant be held to give security to the amount of $3,000.00.
See Clayton, et al., vs. Mitchell, ante, p. 32.